James S. Jardine (1647)
Samuel C. Straight (7638)
Robert P. Harrington (12541)
RAY QUINNEY & NEBEKER, PC
36 South State Street, Suite 1400
P.O. Box 45385
Salt Lake City, Utah 84145-0385
Telephone: (801) 532-1500
jjardine@rqn.com
sstraight@rqn.com
bharrington@rqn.com

Attorneys for Richard and Brenda Miles



                       IN THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF UTAH, CENTRAL DIVISION



 JANE DOE 1, JANE DOE 2, JANE DOE 3,                MOTION TO DISMISS FOR FAILURE
 JANE DOE 4, JOHN DOE 1, and JOHN                        TO STATE A CLAIM
 DOE 2,
                                                            Case No. 1:18-cv-00121-JNP
                  Plaintiffs,
                                                           The Honorable Jill N. Parrish
       v.
DOE 1 MALE DEFENDANT and DOE 2
FEMALE DEFENDANT, a community,

                  Defendants.


       Defendants Doe 1 Male Defendant Richard Miles and Doe 2 Female Defendant Brenda

Miles (together, the “Miles”) submit this Motion to Dismiss for Failure to State a Claim (the

“Motion”) pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.
                                                  TABLE OF CONTENTS

RELIEF SOUGHT ......................................................................................................................... 1

INTRODUCTION ......................................................................................................................... 1

BACKGROUND FACTS .............................................................................................................. 3

          Nationwide Panic over Satanic, Ritualistic Sex Rings ...................................................... 3

          Dr. Barbara Snow and Accounts of SRA in Utah .............................................................. 5

          The Alleged Bountiful Satanic, Ritualistic Sex Abuse Ring ........................................... 10

          Subsequent Written Accounts of Alleged Satanic Bountiful Sexual Abuse Ring ........... 12

SUMMARY OF RELEVANT ALLEGATIONS IN COMPLAINT .......................................... 13

MOTION TO DISMISS STANDARD........................................................................................ 13

ARGUMENT ............................................................................................................................... 15

          I.         PLAINTIFFS’ CLAIMS ARE TIME-BARRED AND RECENT
                     AMENDMENTS TO THE UTAH CODE ARE INSUFFICIENT TO
                     REVIVE THOSE CLAIMS ................................................................................. 15

                     A.         Plaintiffs’ Claims Are Barred By the Statute of Limitations In
                                Effect at the Time of the Alleged Abuse ................................................. 15

                     B.         Subsequent Amendments to the Statute of Limitations Cannot
                                Permissibly Revive Plaintiffs’ Claims. .................................................... 16

                                1.         The Utah Supreme Court Has Consistently Held that an
                                           Enlargement of a Statute of Limitations Period Cannot
                                           Retroactively Revive Already Barred Claims.............................. 17

                                           a.        Due Process Clause of the Utah Constitution .................. 19

                                           b.        Open Courts Provision of the Utah Constitution ............. 20

                                2.         Express Legislative Intent to the Contrary Is Irrelevant .............. 21

                     C.         Plaintiffs’ Federal Claim Is A Criminal Statute and Any Civil
                                Claim Would Be Time Barred in Any Event (18 U.S.C. § 2251) ........... 22

CONCLUSION ............................................................................................................................ 22



1467669                                                              ii
                                       RELIEF SOUGHT

       Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, the Miles move to

dismiss all of Plaintiffs’ claims against them with prejudice for failure to state a claim upon

which relief can be granted.

                                        INTRODUCTION

       Before addressing the motion to dismiss, Mr. and Mrs. Miles state that they

unequivocally deny the false and horrific allegations against them. Plaintiffs’ counsel informed

the Miles’ counsel before the lawsuit was filed that the Miles are the two “Doe” defendants. The

allegations are patently false and deeply offensive. The Miles never abused the children

identified in the complaint or anyone else. To do so would be contrary to the Miles’ beliefs,

principles, and character.

       This case originates from long-ago debunked reports that in the mid-1980s a large group

of adolescents and adults in Bountiful, Utah, operated a satanic, ritualistic sex ring in which

numerous young children and infants were forced to engage in horrific sexual acts and endure

physical and mental torture. Like the thousands of similar reports of satanic, ritualistic sex rings

that swept across the United States in the 1980s, the claims in this case were investigated and

discredited decades ago.

       The cause of the satanic, ritualistic abuse panic is now well-documented and

well-understood. The specific allegations of satanic, ritualistic abuse stemmed from

inappropriate and suggestive questions and interrogation techniques employed by misguided

therapists and others. These inappropriate therapeutic techniques created false memories of

bizarre accounts of child abuse. This case is no different.
          The plaintiffs in this case first raised accusations of abuse in the 1980s after being

“treated” by a clinical therapist named Dr. Barbara Snow. Dr. Snow was at the forefront in Utah

of the satanic ritual abuse scare in the 1980s. At that time, she claimed to have uncovered at

least five separate satanic ritual child abuse rings across the Wasatch Front. These alleged rings

were thoroughly investigated and eventually discredited by police. Both law enforcement and

the courts recognized the “strikingly” similar and bizarre rituals described in each of the rings.

The children in each ring described virtually identical rituals and specific types of abuse. For

example, children in each alleged ring described the use of satanic rituals and paraphernalia, and

many of the children reported that other children and infants were being ritually sacrificed and

even eaten.

          Each of the rings was investigated and no physical evidence was uncovered. Eventually,

law enforcement and the courts recognized that Dr. Snow was the connection between all the

so-called sex rings in Utah. To test this theory, law enforcement fed Dr. Snow false information

that immediately began appearing in the children’s accounts. Dr. Snow has a history of

implanting false memories of abuse in her patients. In 2007, the Utah Division of Occupational

and Professional Licensing charged, among other misconduct, that she had implanted false

memories of sexual abuse and military testing in her patients.

          The claims in this case are based on the disproven accusations that the Miles, along with

many other adolescents and adults, organized and participated in satanic, ritualistic abuse in

Bountiful in the 1980s. This alleged sex ring—like all the rings Dr. Snow “discovered”—was

investigated and discredited by law enforcement and prosecutors in the 1980s. Law

enforcement’s investigation conclusively cleared Mr. and Mrs. Miles of any wrongdoing and



1467669                                            2
found no evidence of the existence of any sex ring in Bountiful. The chief investigator for the

Salt Lake County Attorney’s Office has provided a sworn declaration attesting that no evidence

of a “Bountiful sex ring” was found. 1 Counsel for plaintiffs was previously provided with this

declaration, information regarding Dr. Snow’s inappropriate techniques, and the results of the

law enforcement’s prior investigation. Unfortunately, he still chose to bring this frivolous case.

          These Plaintiffs were certainly victimized by the implantation of horrific false memories

causing untold and prolonged suffering. And now they are being used as pawns in an attempt to

extort money from the Miles.

                                      BACKGROUND FACTS

          The following facts provide background and context for the case. The Court need not

rely on these background facts in resolving the Motion to Dismiss.

                           Nationwide Panic over Satanic, Ritualistic Sex Rings

          From the 1980s into the early 1990s, panic spread throughout the United States over

reports of widespread satanic ritual abuse (also known as “SRA”) involving heinous child sexual

abuse, sacrifice of children and infants, killing of animals, ingestion of urine and feces, and other

horrific acts. 2 During this time, hundreds of individuals across the country alleged that

“thousands of offenders were abusing and even murdering tens of thousands of people as part of




1
    A true and correct copy of this declaration is submitted herewith as Exhibit A.
2
  David Frankfurter, The Satanic Ritual Abuse Panic as Religious-Studies Data, International
review for the History of Religions, vol. 50, No. 1, 108 (2003); Kenneth V. Lanning,
Investigator’s Guide to Allegations of “Ritual” Child Abuse, National Center for the Analysis of
Violent Crime, at 1 (January 1992).


1467669                                            3
organized satanic cults.” 3 Although there was “little or no corroborative evidence” of these

activities, numerous cases were filed against alleged perpetrators of SRA. 4 Many of those

accused of participating in SRA spent years in prison for crimes that, it was later discovered,

they did not commit. 5

          An early example of this involved the McMartin preschool in California. In that case,

several hundred children were interviewed by the Children’s Institute International, which was

an abuse therapy clinic run by Kee MacFarlane. Later research would reveal that Dr.

MacFarlane’s interview methods created false memories. Dr. MacFarlane’s methods encouraged

children to report abuse where none had occurred and conditioned children to report accounts of

abuse consistent with other children. 6

          The McMartin preschool case was one in a long line of cases that cropped up across the

country with nearly identical allegations of ritualistic abuse. 7 Ultimately, most of these cases

“fell apart” after it was revealed that there was no physical evidence to support the claims and

the accounts of SRA resulted from coercive interviewing in which “therapists, social workers,

and police officers unintentionally forced children to fabricate tales of brutal abuse.” 8 Most of

3
 Kenneth V. Lanning, Investigator’s Guide to Allegations of “Ritual” Child Abuse, National
Center for the Analysis of Violent Crime, at 1 (January 1992). A true and correct copy is
submitted herewith as Exhibit B.
4
    Id.
5
 Sarah Pruitt, Babysitters Accused of Satanic Crimes Exonerated After 25 Years (June 21, 2017),
available at https://www.history.com/news/babysitters-accused-of-satanic-crimes-exonerated-
after-25-years.
6
 Richard Beck, We Believe the Children: A Moral Panic in the 1980s 41–50 (2015). True and
correct copies of excerpts submitted herewith as Exhibit C.
7
    Id. at xix.
8
    Id.


1467669                                           4
the prosecutions that were initially successful have been overturned. 9

           By the early 1990s, evidence was mounting against the existence SRA. 10 A report in

1992 by the Department of Justice found the reports of widespread SRA were not credible. 11

And in 1994, the National Center on Child Abuse and Neglect released another report debunking

claims of SRA. 12 Today, it is widely accepted that claims of SRA resulted from unsound, and

even coercive, interviewing methods that created false memories of abuse.

                          Dr. Barbara Snow and Accounts of SRA in Utah

           In the 1980s, Dr. Snow was at the Utah forefront of the nationwide SRA hysteria. Dr.

Snow claimed to have “uncovered” five separate satanic ritual abuse rings in Utah from 1985 to

1988. In 1990, she summarized her findings in a journal article entitled “Ritualistic Child Abuse

in a Neighborhood Setting.” These findings are based on her sessions with 39 children who,

after multiple “therapy” sessions with Dr. Snow, disclosed that they were all victims of satanic

ritual abuse.

           The Utah SRA rings described in Dr. Snow’s article are prototypical of SRA rings

identified in the nationwide hysteria. Dr. Snow reported that each of the rings—including the

alleged ring at issue in this case—“involved satanic religious practices.” 13 Dr. Snow reported


9
    Id. at xxi–xxii.
10
  Sarah Pruitt, Babysitters Accused of Satanic Crimes Exonerated After 25 Years (June 21,
2017), available at https://www.history.com/news/babysitters-accused-of-satanic-crimes-
exonerated-after-25-years.
11
     Id.
12
     Id.
13
  Barbara Snow & Teena Sorensen, Ritualistic Child Abuse in a Neighborhood Setting, 5
Journal of Interpersonal Violence, 474, 476 (Dec. 1990), a true and correct copy of which is
submitted herewith as Exhibit D.


1467669                                           5
that each of the rings included bizarre ritualistic abuse. For example, Dr. Snow reported that

children in each of the rings were forced to ingest concoctions of urine and feces. 14 Similarly,

she reported that each of the rings involved “men’s wearing of women’s erotic underwear” or

costumes including Darth Vader, vampires, leather loin cloths, witches and devils. 15 And she

reported that the abuse was frequently perpetrated by juveniles in ways “highly sadistic in nature

and frequently involved object rape with tools, knives, sticks, toys, and so on.” 16

          Dr. Snow also reported that four out of the five rings included accusations of “[t]he

killing of children and infants” and cannibalism. 17 Four of the five rings included the creation of

videos or photographs depicting the abuse. 18 However, as in every other allegation of SRA, no

physical evidence was ever found to corroborate the existence of any of these rings. 19

          Ironically, Dr. Snow’s own article contains many indicators of the true source of the SRA

scare—improper therapy using suggestive and coercive questions with positive reinforcement

provided after a “disclosure” of abuse. Dr. Snow also noted how a full 82% of the children

initially showed no signs of behavioral or emotional problems—at least before she began her


14
     Id. at 482.
15
     Id. at 483.
16
     Id. at 480.
17
     Id. at 483.
18
     Id. at 482.
19
  Special Agent Lanning’s report notes: “Although many of the victims of . . . child sex rings
claim that pictures and videotapes of the activity were made, no such visual record has been
found by law enforcement. In recent years, American law enforcement has seized large amounts
of child pornography portraying children in a wide variety of sexual activity and perversions.
None of it, however, portrays the kind of bizarre and/or ritualistic activity described by [alleged
SRA] victims.” Kenneth V. Lanning, Investigator’s Guide to Allegations of “Ritual” Child
Abuse, National Center for the Analysis of Violent Crime, at 16 (January 1992).


1467669                                            6
“therapy.” 20 Indeed, she writes that she was “struck by the apparent normalcy of the children

included in the study . . . .” 21 She also explained:

                  As the process of disclosure [i.e. her “therapy” sessions] brought children
          closer to their psychological pain and terror, behavior and emotional problems
          emerged. Indeed, it appeared that children got worse before they got better.
          Depression with an unusual impending sense of death at their own or another’s
          hand, extreme hyperactivity, aggressive acting out, obsessive fears and
          compulsions, reenactment of abuse rituals, and intense sibling conflict
          characterized the children’s behavior as the disclosure process progressed. 22

          Similarly, Dr. Snow noted that many of the “perpetrators” appeared perfectly normal and

even respectable whose “daily lives represent a conspicuous model of morality.” 23 She wrote:

                  They were typically in marital relationships that nonoffending partners
          described as stable and low in conflict. Many were respected parents with
          positive family images. Many were recognized in their various areas of
          employment, including the legal and child-care professions. . . . [Female
          perpetrators] were most often mothers and grandmothers who were involved in
          church, community, and extracurricular activities of children. 24

20
  Barbara Snow & Teena Sorensen, Ritualistic Child Abuse in a Neighborhood Setting, 5
Journal of Interpersonal Violence, 474, 477 (Dec. 1990).
21
     Id. at 485.
22
  Id. at 485. It appears that some, if not all, of these behavioral problems were actually
encouraged as part of the “therapy.” It is likely this was part of a memory recovery technique
called “Rage Work” where a patient is encouraged to “focus the survivor’s anger, resentment,
and hostility where they belong: on the perpetrator. Clinicians suggest a variety of techniques
for rage work, including whacking the floor, the walls, an old sofa, or a pile of cushions with a
tennis racket, rubber hose, rolled-up towel or newspaper, or an ‘encounter bat’ (a soft foam
rubber club); stomping on old egg cartons or aluminum cans; practicing karate kicks; shredding a
phone book with your bare hands; or simply screaming as loud and long as you can.” See
Elizabeth Loftus, The Myth of Repressed Memory at 168. In fact, Dr. Snow’s business partner
writes about conducting “hero parties” where the she encouraged the children to draw pictures of
their alleged abusers, rip them up and burn them. Her husband then “pounded an old slipper and
said he was pretending it was” one of the alleged abusers. April Daniels and Carol Scott,
Paperdolls - Healing from Sexual Abuse in Mormon Neighborhoods 55–56 (1992).
23
  Barbara Snow & Teena Sorensen, Ritualistic Child Abuse in a Neighborhood Setting, 5
Journal of Interpersonal Violence, 474, 486 (Dec. 1990).
24
     Id. at 480–81.


1467669                                            7
           Dr. Snow’s description of her therapy also demonstrates the true cause of the false

allegations. She admits that “[n]ot a single child subject made [a] ‘purposeful’ disclosure. The

majority of the children initially denied any knowledge or involvement and many maintained

silence for a significant length of time.” 25 And most of the children who were treated were

initially referred to Dr. Snow after having “been named as a victim by another child.” 26 In two

of the neighborhoods, several children were brought to therapy by their parents. 27 The parents

initially participated in and encouraged their children about the therapy. 28 Eventually, however,

those same parents were accused of incest by their children that they had encouraged to

participate in therapy. 29 Dr. Snow explained that it was only “[d]uring the course of therapy”

that those children “revealed the incest component.” 30

           Courts have repeatedly questioned Dr. Snow’s conclusions. For example, in 1990, the

Utah Supreme Court reversed a conviction after a district court improperly excluded evidence

about Dr. Snow’s involvement in other ritualistic sexual abuse ring cases. Justice Durham noted

that at trial Dr. Snow’s methods “were strongly and effectively criticized” because the memories

of the alleged victim children “had been irretrievably contaminated by the suggestive and

coercive nature of Dr. Snow’s techniques” rendering them unreliable. Hadfield v. State, 788

P.2d 506, 508 (Utah 1990). As the reason for reversal, Justice Durham pointed out the

25
     Id. at 485.
26
     Id. at 477.
27
     Id. at 478.
28
     Id.
29
     Id. at 478–79.
30
     Id. at 478.


1467669                                            8
                 bizarre factual correlations between those cases and the case
                 resulting in defendant’s trial: (1) they all involve a neighborhood
                 “sex ring” of three to twenty families; (2) they all involve members
                 of the same church, including a significant number of religious
                 leaders; (3) they all involve satanic rituals and neighborhood “sex
                 parties”; and (4) in all the cases children taken to [Dr. Snow] for
                 counseling have in turn identified other children and adults in the
                 neighborhood.

Id.

          The Court also noted that the excluded evidence showed “that several nearly identical

allegations exist in several of these cases,” including consuming human excrement and “large

groups of adults congregating for the purpose of touching naked children.” Id. at 509. And the

excluded evidence indicated that “no known connection exists between any of these cases except

for the involvement of Barbara Snow and [her clinic] in the investigations and the inability of

law enforcement to discover any corroborating evidence of the group activities (such as

photographs, paraphernalia, etc.).” Id. And, in a separate proceeding, Justice Stewart of the

Utah Supreme Court wrote “[t]he record is replete with instances of the use of coercion, threats,

pressure and suggestion by both Dr. Snow and several parents.” State v. Bullock, 791 P.2d 155,

168 (Utah 1989).

          Dr. Snow’s lack of professionalism has also been cited by the United States Court of

Appeals for the Tenth Circuit. The Tenth Circuit wrote: “The quest for truth in sexual abuse

cases is always difficult, particularly when the prosecution’s case heavily relies upon the

testimony of young victims. In this case, Dr. Snow’s disturbing and irresponsible conduct has

made this quest especially difficult.” Bullock v. Carver, 297 F.3d 1036, 1058 (10th Cir. 2002).

It concluded “[w]e do not know whether Dr. Snow still counsels children or testifies as a

prosecution witness in sexual abuse cases; if she does either, we hope she now follows proper


1467669                                           9
professional and ethical standards.” Id.

          It appears that Dr. Snow failed to heed the Tenth Circuit’s caution. In 2007, the Utah

Division of Occupational and Professional Licensing (“DOPL”) initiated disciplinary

proceedings against Dr. Snow for unprofessional conduct and imposing false memories on

patients. Among multiple violations of several sections of the Utah Code, Dr. Snow was charged

with convincing a male relative that he was sexually abused by his father. DOPL also charged

that she “imposed fictitious memories” in convincing a woman that she was the victim of

“satanic abuse and military testing by repeatedly providing details and specifics in order to get

[the patient] to begin to visualize this fictitious abuse and testing.” DOPL also charged that, in

2006, Dr. Snow “went to [her patient’s home] and, without [her patient’s] consent, destroyed

computer equipment and other personal property with a baseball bat Dr. Snow had taken to” the

patient’s home. DOPL suspended Dr. Snow’s license to practice. 31

                    The Alleged Bountiful Satanic, Ritualistic Sex Abuse Ring

          It was after meeting with Dr. Snow that children began levelling accusations against

members of the neighborhood in July 1985. After multiple “therapy” sessions with Dr. Snow,

Plaintiffs eventually accused the babysitter, her friends, their father, their paternal grandmother,

her friends, and several neighbors of satanic ritual abuse. 32 Dr. Snow’s business partner

subsequently wrote that ten children eventually made allegations of abuse against adolescent

baby sitters and adult men and women in the neighborhood. Two of the accused neighbors were


31
     A true and correct copy of the DOPL decision is submitted herewith as Exhibit E.
32
   It is clear from Dr. Snow’s journal article that this ring was “satanic” in nature. Years later,
presumably because SRA had been debunked, Dr. Snow’s story changed to remove the satanic
elements.


1467669                                           10
Mr. and Mrs. Miles. Plaintiffs accused each of these individuals of organizing and participating

in a satanic ritual abuse sex ring.

          Plaintiffs’ initial accusations are, to use the Utah Supreme Court’s phrase, “strikingly

similar,” to accusations made by Dr. Snow’s other patients in other neighborhoods. The

accusations originally included many of the same “bizarre” elements including “touching

parties,” cannibalism, the murder of children and infants, and animal mutilation. 33

          Plaintiffs “remembered” that Mr. and Mrs. Miles abused two of their own daughters.

Both daughters deny those allegations unequivocally and categorically. They also are prepared

to testify that they never witnessed their parents engage in any of the actions of which they have

been accused. And they have never seen any evidence in their childhood home of any such

activities.

          Plaintiffs also accused their father of participating in a separate “sex ring” with his

mother. They claim to have been repeatedly sexually abused by their father at their paternal

grandmother’s house. They also allege that their paternal grandmother participated in the abuse,

and that they were forced to watch their father repeatedly have intercourse with his mother in her

home.

          The police and the Salt Lake County Attorney’s Office conducted an investigation in

1985 and 1986 as soon as the allegations were made. All of the alleged neighborhood

perpetrators, including Mr. and Mrs. Miles, were thoroughly investigated and cleared.

Investigators found absolutely no evidence of any sex ring or evidence of any abuse by Mr. and

33
  It appears that Plaintiffs’ counsel has “scrubbed” from the Complaint the satanic and most
bizarre aspects of the original allegations. But Dr. Snow’s own article clearly states the presence
of those allegations in the original versions of the story.


1467669                                             11
Mrs. Miles or any of the other accused neighborhood perpetrators.

           Subsequent Written Accounts of Alleged Satanic Bountiful Sexual Abuse Ring

           From 1992 to 2004, Dr. Snow’s business partner wrote several accounts purporting to

document the Plaintiffs’ story. Her writings reveal that Plaintiffs’ memories, like those of other

children who claimed to be victims of SRA, were planted by their therapist. 34 She notes that just

two months before making these allegations, one Plaintiff was evaluated by a child psychologist

to determine whether she should skip second grade. That is the exact same time that she was

allegedly being routinely abused, raped, and tortured by a large group of people. The

psychologist concluded that she “had seldom seen such a healthy child.” 35

           Dr. Snow’s business partner also documented some of Dr. Snow’s coercive and

suggestive techniques. For example, she wrote that Dr. Snow took one of the Plaintiffs “into her

office and kept saying there was more.” 36 After two hours of crying, and apparently before

having made any allegation that she was abused, Dr. Snow said: “I’m only going to ask you one

more question. You’ve done so well. You’ve worked so hard and told us lots of important

things. Now tell me, what did Daddy’s penis feel like when he put it in your baby hole?” 37

           Indeed, Snow’s business partner expressly admitted that Dr. Snow’s techniques were

suggestive and leading. She wrote the following about her observation of a Dr. Snow interview

34
  SRA has been thoroughly debunked by law enforcement and mental health professionals.
Accordingly, memories of SRA are false. However, it is equally true that these memories are
genuinely believed by the individuals. And the trauma from those implanted memories is all too
real.
35
 April Daniels and Carol Scott, Paperdolls - Healing from Sexual Abuse in Mormon
Neighborhoods 56 (1992).
36
     Id.
37
     Id. at 58.


1467669                                          12
of one of the Plaintiffs:

                   The therapist [i.e. Dr. Snow] is good. I wonder in one part of my brain
           about leading questions and evidence in court. Who cares? The therapist knows
           we won’t let the children testify. She has said she doesn’t care what it takes to
           have the children tell the story. There is too much horror in this case. 38

           She also recounts how positive reinforcement was used whenever the children recovered

or shared a new “memory” of abuse. She explains that after the “telling sessions” they held

“hero parties” with “games and prizes.” 39 And “[e]very hero child got to have as many toppings

on the ice cream as they could get in the dish.” 40

                 SUMMARY OF RELEVANT ALLEGATIONS IN COMPLAINT

           The Complaint makes the following allegations relevant to the motion to dismiss.

“Defendants DOE 1 MALE DEFENDANT and DOE 2 FEMALE DEFENDANT, along with

Perpetrator (who were in the same LDS ward in Bountiful, Utah) committed sexual abuse, when

the opportunity allowed, against JANE DOE 1, JANE DOE 2, and, after he reached

approximately a year old, JOHN DOE 1, from approximately early 1984 to late 1985 (or early

January 1986) in Bountiful, Utah. At the time of the abuse, Plaintiffs were all under the age of

nine.” Compl. ¶ 6.

                                MOTION TO DISMISS STANDARD

           To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must “state a claim upon which

relief can be granted.” Fed. R. Civ. P. 12(b)(6). Thus, the complaint must allege “enough

factual matter, taken as true, to make [a] ‘claim to relief . . . plausible on its face.’” Bryson v.


38
     Id.
39
     Id. at 55-56.
40
     Id.


1467669                                            13
Gonzales, 534 F.3d 1282, 1286 (10th Cir. 2008) (ellipsis in original) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). The Court “accept[s] all well-pleaded facts as true and

view[s] them in the light most favorable to the plaintiff.” Jordan-Arapahoe, LLP v. Bd. of Cty.

Comm’rs, 633 F.3d 1022, 1025 (10th Cir. 2011). However, a court will not accept as true “legal

conclusions” or “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The burden is on the

plaintiff to frame a ‘complaint with enough factual matter (taken as true) to suggest’ that he or

she is entitled to relief.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (quoting

Twombly, 550 U.S. at 556). 41

          A statute of limitations defense “may be resolved on a Rule 12(b)(6) motion to dismiss

‘when the dates given in the complaint make clear that the right sued upon has been

extinguished.’” Radloff-Francis v. Wyoming Med. Ctr., Inc., 524 F. App’x 411, 413 (10th Cir.

2013) (unpublished) (quoting Aldrich v. McCulloch Props., Inc., 627 F.2d 1036, 1041 n.4 (10th

Cir. 1980)). “Statutes of limitation are vital to the welfare of society and are favored in the law.”

Wood v. Carpenter, 101 U.S. 135, 139 (1879). “[T]hey protect defendants and the courts from

having to deal with cases in which the search for truth may be seriously impaired by the loss of


41
   The claims of JANE DOE 3, JANE DOE 4, and JOHN DOE 2 (“Plaintiff Group 2”) should
also be dismissed for the independent reason that they make no allegation that they were abused
by DOE 1 MALE DEFENDANT or DOE 2 FEMALE DEFENDANT. Instead, Plaintiff Group 2
asserts that Defendants somehow “encouraged” the Perpetrator to commit abuse against Plaintiff
Group 2, but that assertion is conclusory and insufficient to state a claim. Utah law only imputes
liability for this kind of conduct of another where the party is “acting with the mental state
required for the commission of an offense who . . . solicits, requests, commands, encourages, or
intentionally aids another person to engage in conduct which constitutes an offense.” Utah Code
Ann. § 76-2-202 (referenced Utah Code Ann. § 78B-2-308(6)(b)). Such mental state and conduct
are wholly lacking.



1467669                                          14
evidence, whether by death or disappearance of witnesses, fading memories, disappearance of

documents, or otherwise.” United States v. Kubrick, 444 U.S. 111, 117 (1979).

                                             ARGUMENT

I.        PLAINTIFFS’ CLAIMS ARE TIME-BARRED AND RECENT AMENDMENTS
          TO THE UTAH CODE ARE INSUFFICIENT TO REVIVE THOSE CLAIMS

          A.     Plaintiffs’ Claims Are Barred By the Statute of Limitations In Effect at the
                 Time of the Alleged Abuse

          Under Utah law, “a statute of limitations begins to run upon the happening of the last event

necessary to complete the cause of action.” Colosimo v. Roman Catholic Bishop of Salt Lake City,

2007 UT 25, ¶ 14, 156 P.3d 806 (internal quotation marks and citation omitted). The Complaint

alleges that the purported abuse took place “[f]rom approximately early 1984 to late 1985 (or early

January 1986).” (Compl. ¶ 6.)

          Prior to 2016, Utah law provided that actions for sexual abuse must be brought within four

years of the victim obtaining the age of majority, or within four years of discovery of the sexual

abuse. 2008 Utah Laws Ch. 3 (H.B. 78), UT ST §78B–2–308(2); Utah Code Ann. § 78–12–25.1(2)

(West 2007); 1992 Utah Laws Ch. 185 (H.B. 92), UT ST. 78–12–25.1(2); Utah Code Ann. Ch. 12 §

78–12–25(2) (1953). Each of the Plaintiffs’ claims became barred by the statute of limitations long

before they filed this action.

          Plaintiff Jane Doe 1 submits a sworn declaration as Exhibit 1 to Complaint in which she

indicates that the alleged abuse occurred “[f]rom approximately 1983 to 1986, while [she] was 5-8

years old.” Accordingly, she reached the age of majority in 1996. Plaintiff Jane Doe 2 submits a

sworn declaration as Exhibit 2 to the Complaint in which she alleges “from 1982 to 1985, from when

I was a newborn to when I was 3 years old, my siblings and I were sexually assaulted.” Accordingly,

she reached the age of maturity in 2000. Plaintiff John Doe 1 submits a sworn declaration as Exhibit



1467669                                             15
3 to the Complaint in which he candidly admits that he has “no independent recollection of the events

that my sisters have detailed.” While he does not specifically say so, assuming he was a newborn

through two or three years old at the time of the alleged abuse, he reached the age of majority no later

than 2001. Plaintiff Jane Doe 5 submits a sworn declaration as Exhibit 4 to the Complaint in which

she alleges “[f]rom about 3-6 years old, my siblings and I were sexually assaulted.” Accordingly,

she reached the age of majority in 1998. Mother 1 submits a sworn declaration as Exhibit 6 to the

complaint in which acknowledges that in “April of 1986, at the request of the investigating police

department, I took my children to Dr. MP, a pediatrician at Primary Children’s Hospital.”

Accordingly, four years from the time the youngest plaintiff reached the age of majority is no later

than 2005. The statute of limitations accordingly ran with respect to each of the plaintiffs’ claims

over ten years ago. Moreover, Plaintiffs acknowledge that these claims were investigated in 1986.

          B.     Subsequent Amendments to the Statute of Limitations Cannot Permissibly
                 Revive Plaintiffs’ Claims

          Plaintiffs may assert that amendments to the Utah Code regarding statute of limitations

related to sexual abuse revived their time-barred claims, Utah Code Ann. § 78B–2–308, but that

assertion is incorrect. Recent amendments to the Utah Code extended the statute of limitations

for civil actions based on sexual abuse of a person under 18 years of age to permit claims

“brought within 35 years of the victim’s 18th birthday,” Utah Code Ann. § 78B–2–308(7), and

also provided that “[a] victim may file a civil against a perpetrator for intentional or negligent sexual

abuse suffered as a child at any time.” Utah Code Ann. § 78B–2–308(3). But amendments to a

statute of limitation cannot permissibly revive previously-barred claims after the fact. Put

differently, “the subsequent passage of an act increasing the period of limitation could not operate to




1467669                                            16
affect or renew a cause of action already barred.” Roark v. Crabtree, 893 P.2d 1058, 1062 (Utah

1995).

          Notably, this Court has certified the following two questions to the Utah Supreme Court,

which questions relate directly to whether Plaintiffs’ claims are barred here:

             1. “Can the Utah Legislature expressly revive time-barred claims through a statute?

             2. Specifically, does the language of Utah Code section 78B–2–308(7), expressly
                reviving claims for child sexual abuse that were barred by the previous applicable
                statute of limitations as of July 1, 2016, make unnecessary the analysis of whether the
                change enlarges or eliminates vested rights?”

(Order of Certification to Utah Supreme Court, Mitchell v. Roberts, Case No. 2:16-cv-00843-EJF,

Dkt. 37.) The parties have fully briefed and argued those questions in the Utah Supreme Court in

Case No. 20170447–SC, and are awaiting the Utah Supreme Court’s opinion. Barring a

determination by the Utah Supreme Court to the contrary in Roberts, to the extent that Utah Code

Ann. §78B–2–308(7) purports to revive Plaintiffs’ time-barred claims, that provision is invalid under

Utah law for the following reasons.

                 1.      The Utah Supreme Court Has Consistently Held that an Enlargement
                         of a Statute of Limitations Period Cannot Retroactively Revive
                         Already Barred Claims

          The Supreme Court of Utah has never permitted the Utah legislature to revive a time-

barred claim. The reason is straightforward—“‘after a cause of action has become barred by the

statute of limitations, the defendant has a vested right to rely on that statute as a defense.’” State

v. Apotex, 2012 UT 36, ¶ 67 (quoting Roark v. Crabtree, 893 P.2d 1058, 1062 (Utah 1995)

(emphasis in original)). Such a vested right, “‘cannot be taken away by legislation . . . or by

affirmative act, such as lengthening of the limitation period.’” Id. (quoting Roark, 893 P.2d at




1467669                                            17
1062) (alteration in original). 42 Put differently, legislative amendments to the statutes of

limitations simply “cannot resurrect claims that have already expired.” Id. 43

          The Utah legislature lacks the power to revive time-barred claims under the Utah

Constitution. Among other restraints, the Due Process Clause and the Open Courts Clause of the

Utah Constitution protect against legislative abrogation of the vested right to a statute-of-

limitations defense, as described more fully below.




42
  See also In re Swan’s Estate, 95 Utah 408, 415 (Utah 1938) (noting an amendment
lengthening the applicable statute of limitations and explaining “this was after the bar had
become effective in this case, and so cannot affect our decision”); Greenhalgh v. Payson City,
530 P.2d 799, 802 n.14 (Utah 1975), superseded on other grounds by Utah Code Ann. § 78-12-
36(1) (Supp. 1975) (quoting Ireland, supra) (“The subsequent passage of an act by the
legislature increasing the period of limitation could not operate to affect or renew a cause of
action already barred.”).
43
   The majority of states that have addressed this issue have also determined that legislation
cannot revive claims that were time barred. See Johnson v. Lilly, 823 S.W.2d 883, 884-85 (Ark.
1992); Green v. Karol, 344 N.E.2d 106, 112 (Ind. Ct. App. 1976); Johnson v. Gans Furniture
Indus., Inc., 114 S.W.3d 850, 854-55 (Ky. 2003); Angell v. Hallee, 92 A.3d 1154, 1157 (Me.
2014); Overmiller v. D. E. Horn & Co., 159 A.2d 245, 247-49 (Pa. Super. Ct. 1960); Johnson v.
Garlock, Inc., 682 So.2d 25, 28 (Ala. 1996); Jefferson Cty. Dept. of Soc. Servs. v. D.A.G., 607
P.2d 1004, 1006 (Colo. 1980); Univ. of Miss. Med. Ctr. v. Robinson, 876 So.2d 337, 340 (Miss.
2004) (citing Miss. Const. Article 4, § 97; Miss. Code Ann. § 15-1-3 (Rev. 2003)) (state
constitution and statute prohibit revival of time-barred claims); Doe v. Roman Catholic Diocese,
862 S.W.2d 338, 341-42 (Mo. 1993); Gould v. Concord Hospital, 493 A.2d 1193, 1195-96 (N.H.
1985); Wright v. Keiser, 568 P.2d 1262, 1267 (Okla. 1977) (citing Okl. Const. Art. V, § 52);
Ford Motor Co. v. Moulton, 511 S.W.2d 690, 696-97 (Tenn.), cert. denied, 419 U.S. 870 (1974)
(citing Tenn. Const. Art. 1, § 20); Baker Hughes, Inc. v. Keco R. & D., Inc., 12 S.W.3d 1, 4 (Tex.
1999); Stewart v. Darrow, 448 A.2d 788, 789-90 (Vt. 1982) (citing 1 V.S.A. § 214(b)); Wiley v.
Roof, 641 So.2d 66, 69 (Fla. 1994); Doe v. Diocese of Dallas, 917 N.E.2d 475, 486 (Ill. 2009);
Givens v. Anchor Packing, Inc., 466 N.W.2d 771, 773-74 (Neb. 1991); Colony Hill
Condominium I Assoc. v. Colony Co., 320 S.E.2d 273, 276 (N.C. Ct. App. 1984); Kelly v.
Marcantonio, 678 A.2d 873, 883 (R.I. 1996); Doe v. Crooks, 613 S.E.2d 536, 538 (S.C. 2005);
State of Minn. ex rel. Hove v. Doese, 501 N.W.2d 366, 370 (S.D. 1993); Segura v. Frank, 630
So.2d 714, 728-31 (La. 1994); Soc’y Ins. v. Labor & Indus. Review Comm’n, 786 N.W.2d 385,
396, 399 (Wis. 2010).


1467669                                          18
                         a.     Due Process Clause of the Utah Constitution

          Just four years after Utah’s statehood, the Utah Supreme Court clarified that vested

rights—like the running of limitations period to bar a claim—cannot be abrogated by the Utah

Legislature under the Utah Constitution. The Ireland court cited with approval a dissent from a

decision of the United States Supreme Court in Campbell v. Holt, 115 U.S. 620 (1885), in which

Justice Bradley wrote in dissent: “when the statute of limitations gives a man a defense to an

action, and that defense has absolutely accrued, he has a right which is protected by the

fourteenth amendment of the constitution from legislative aggression.” Campbell v. Holt, 115

U.S. 620, 630 (1885) (Bradley, J., dissenting)) (cited by Ireland v. Mackintosh, 61 P. 901, 903

(Utah 1900)). The Ireland court noted that that the majority of the state courts that had addressed

the issue sided with Justice Bradley’s dissent in Campbell and likewise held that “to restore” a

time-barred claim would be “quite beyond the power of legislation.” Ireland v. Mackintosh, 61 P.

901, 903 (Utah 1900) (quoting Thomas M. Cooley, A Treatise on the Const. Limitations Which

Rest upon the Legis. Power of the States of the Am. Union 454 (6th ed. 1890) (emphasis added)

(internal quotation marks omitted)).

          Subsequent decisions from the Utah Supreme Court have further reinforced the notion

that the Utah Constitution protects “‘every species of vested right.’” McGrew v. Indus. Comm’n,

85 P.2d 608, 610 (Utah 1938) (quoting Campbell, 115 U.S. at 630 (Bradley, J., dissenting)); see

also Miller v. USAA Cas. Ins. Co., 2002 UT 6, ¶ 39 (same). The Utah Supreme Court also held in

favor of a litigant who argued that “his right to plead a defense of statute of limitations is a

vested right which cannot be impaired without denying him due process of law” in Roark v.




1467669                                           19
Crabtree, 893 P.2d 1058, 1061 (Utah 1995). The Utah Constitution affords protections to this

vested right, which cannot be abrogated by statute.

                         b.      Open Courts Provision of the Utah Constitution

          Defendants’ vested right in their statute of limitations defense is also protected by the

Open Courts Clause of the Utah Constitution. The Open Courts Clause provides that “no person

shall be barred from prosecuting or defending . . . any civil cause to which he is a party.” Utah

Const. art. I, § 11 (emphasis added). The Open Courts Clause is “complementary” with the Due

Process Clause and the two are “related both in their historical origins and to some extent in their

constitutional functions. . . . Both act to restrict the powers of the . . . Legislature.” Berry v.

Beech Aircraft Corp., 717 P.2d 670, 675 (Utah 1985); see generally Waite v. Utah Labor

Comm’n, 2017 UT 86, ¶ 78, --- P.3d --- (Lee, J., concurring) (explaining that “nineteenth-century

open courts cases . . . recognize constitutional limits on the retroactive application of legislation

in a manner abrogating or limiting vested claims or remedies”) (emphasis in original). Critically,

the Open Courts Clause protects the right of litigants “to present claims” as well as “defenses,”

and to “have them properly adjudicated on the merits.” Daines v. Vincent, 2008 UT 51, ¶ 46, 190

P.3d 1269 (internal quotation marks and citation omitted).

          The Utah Supreme Court has explained that the Open Courts Clause “secures substantive

rights.” Tindley v. Salt Lake City Sch. Dist., 2005 UT 30, ¶ 13, 116 P.3d 295. Such substantive

rights include the right to defend oneself, particularly through the use of a dispositive affirmative

defense like a vested right under a statute of limitations. Plaintiffs may assert that the legislature

has authority to abrogate such defenses, but the reality is that “[i]f the legislative prerogative

were always paramount, and the Legislature could abolish any or all remedies [or defenses] . . . ,



1467669                                            20
section 11 [the Open Courts Clause] would be a useless appendage to the Constitution.” Berry v.

Beech Aircraft Corp., 717 P.2d 670, 676 (Utah 1985). Once a right to rely on a statute of

limitations defense has vested, the Utah Constitution prohibits the legislature from abrogating

that right. For these reasons, the only instances in which the Supreme Court of Utah has

permitted retroactive application of an enlargement to a statute of limitations are situations in

which the claim had not yet expired. See, e.g., Del Monte Corp. v. Moore, 580 P.2d 224, 225

(Utah 1978).

                 2.      Express Legislative Intent to the Contrary Is Irrelevant

          Plaintiffs may assert that whether the Defendants’ rights have vested is not dispositive

because here, “the provision is expressly declared to be retroactive.” Utah Code Ann. § 68–3–3;

see, e.g., Madsen v. Borthick, 769 P.2d 245, 253 (Utah 1988) (“It is a long-standing rule of

statutory construction that a legislative enactment which alters the substantive law or affects

vested rights will not be read to operate retrospectively unless the legislature has clearly

expressed that intention.”) (citing Schultz v. Conger, 755 P.2d 165, 166 (Utah 1988)). But the

Utah Supreme Court rejected that very argument in State v. Apotex Corp., 2012 UT 36, ¶67. The

state in Apotex argued that “the plain language of the amended [legislation] applies the new

statute of limitations retroactively,” but the Court dismissed that argument, explaining that “after

a cause of action has become barred by the statute of limitations the defendant has a vested right

to rely on that statute as a defense . . . which cannot be taken away by legislation.” Id. (internal

quotation marks and citation omitted) (emphasis and alteration in original).




1467669                                           21
          C.     Plaintiffs’ Federal Claim Is A Criminal Statute and Any Civil Claim Would
                 Be Time Barred in Any Event (18 U.S.C. § 2251)

          Plaintiffs purport to assert a claim under 18 U.S.C. § 2251. That statute is, however, a

criminal statute that these Plaintiffs cannot pursue. Accordingly, this claim must be dismissed.

To the extent Plaintiffs were actually seeking to assert a claim under 18 U.S.C. § 2255, such a

claim is time barred. The current version of that statute provides a specific statute of limitation

that such a civil claim must be brought “not later than 10 years after the date on which the victim

reaches 18 years of age.” 18 U.S.C. § 2255(b). The version in place when Plaintiffs first raised

these claims in the 1980s provided a six-year statute of limitations: “Any action commenced

under this section shall be barred unless the complaint is filed within six years after the right of

action first accrues or in the case of a person under a legal disability, not later than three years

after the disability.” See U.S. Pub. L. No. 99-500, Title I, § 101(b) [Title VII, § 703(a)], Oct. 18,

1986, 100 Stat. 1783-75; amended by U.S. Pub. L. No. 99-591, Title I, § 101(b) [Title VII, §

703(a)], Oct. 30, 1986, 100 Stat. 3341-75. Based on the dates outlined above, the statute of the

statute of limitations on any purported federal civil claim ran over a decade ago.

                                           CONCLUSION

          For the foregoing reasons, the Court should grant this Motion and dismiss Plaintiffs’

claims against the Miles with prejudice.




1467669                                           22
          DATED: October 3, 2018.

                                     RAY QUINNEY & NEBEKER



                                     /s/ Samuel C. Straight
                                     James S. Jardine
                                     Samuel C. Straight
                                     Robert P. Harrington

                                     Attorneys for Richard and Brenda Miles




1467669                             23
                                  CERTIFICATE OF SERVICE

          I hereby certify that on the 3rd day of October 2018, I caused to be served via ECF/Email

and/or U.S. mail, postage prepaid, a true and correct copy of the foregoing MOTION TO

DISMISS FOR FAILURE TO STATE A CLAM to the foregoing:

          Craig K. Vernon
          James, Vernon & Weeks, P.A.
          1626 Lincoln Way
          Coeur d'Alene, ID 83814



                                                       /s/ Brandy Sears




1467669                                           24
